Littlejohn, Justice
(dissenting) :
I respectfully dissent and would affirm the judgment of the Horry County Court.
When the sale of the motel property to the Halls was completed, the commissions of the plaintiffs had been earned. It is not in debate but that it was the intent of all parties that the earned commissions be paid. The debate arises over when the defendants were required to make payments. I agree with the majority opinion wherein it is stated that: “Certainly, the parties did not intend that the payment of the installments under the commission contract would be governed by whether the mortgage or motel payments were made.” I likewise agree that default in payment of the entire mortgage balance would not have relieved the appellants from the obligation to pay the entire commission.
I cannot agree with the argument of appellants: “That the commissions agreement was an entirely separate transaction between the Stephens and the real estate agents and stood on its own contractual obligation ...” The intent of the parties and the construction of the contract must be considered in the light of the facts which brought it into existence. It is obvious that the real estate agents agreed to take delayed payments because the sellers-appellants were not getting all of their money in cash. The agents agreed to delayed payments because the sellers were getting delayed payments.
When the appellants bought the property back for $30,-000.00 plus cancellation of the mortgage, it was the equivalent of receiving full payment in cash. It was never the intent of the parties that the appellants be paid before the agents were paid. If it had developed that the annual $25,-*79000.00 payments were never made, the commission installments would have been due on the dates set forth in the agreement.
I think the trial judge had a complete understanding of the issues when he said:
“Taking the property back is the same as the payment of the whole indebtedness and they are entitled to the balance of their commission.
* * *
“Under the contract as I interpret it, it provides that this commission of Eight Thousand Dollars was to be made in payments of Seven Hundred Twenty Seven Dollars and Twenty Seven Cents each time a Twenty Five Thousand Dollar payment on the motel was made. And it is my interpretation that when the property was conveyed back to the Stephens, it amounted to the payment of the balance due on the mortgage and that the plaintiffs in this case are entitled to the balance of their commissions at this time.”